Order of disposition, Family Court, Bronx County (Clark V Richardson, J.), entered on or about January 17, 2008, which adjudicated appellant a juvenile delinquent upon a fact-finding determination that she committed an act which, if committed by an adult, would constitute the crime of assault in the third degree, and imposed a conditional discharge for a period of 12 months with restitution in the amount of $200, unanimously affirmed, without costs.
The court properly exercised its discretion in denying appellant’s request for an adjournment in contemplation of dismissal, and instead adjudicating her a juvenile delinquent and imposing a conditional discharge (see Matter of Jonaivy Q., 286 AD2d 645 [2001]), which, given the fact that the incident resulted in physical injury and loss of property, was the least restrictive alternative (see Matter of Katherine W., 62 NY2d 947, 948 [1984]).
Appellant’s general objection to restitution, and her suggestion that the court impose community service instead, failed to preserve her present challenges to the procedures by which the court arrived at the restitution component of the disposition, and we decline to review them in the interest of justice. As an alternative holding, we also reject them on the merits. Concur— Mazzarelli, J.E, Friedman, Gonzalez, Catterson and Renwick, JJ.